DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the preliminary amendment filed 8/10/2018.  Claims 1-21 have been cancelled. New claims 22-60 have been added. Therefore, claims 22-60 are presently pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26, 28-38, and 43-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 16-27 of U.S. Patent No. 10,071,017 (hereafter referred to as ‘017). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 22, claim 1 of ‘017 has everything as claimed, the only difference being that claim 22 of the present application recites “analyze motion of the first motion sensor relative to the second motion sensor” and “estimate at least one chest compression parameter” whereas claim 1 of ‘017 recites “detecting motion of the first motion sensor relative to the second motion sensor assembly” and “detecting a start of chest compressions” 
Regarding claims 23-26 and 28-38, claims 2-15 have all of the limitations as claimed.
Regarding claim 43, claim 16 of ‘017 has everything as claimed, the only difference being that claim 43 of the present application recites “analyzing motion of the first motion sensor relative to the second motion sensor” and “estimating at least one chest compression parameter” whereas claim 16 of ‘017 recites “detecting motion of the first motion sensor relative to the second motion sensor assembly” and “detecting a start of chest compressions” which is reads on the broader limitation of claim 43 of the present application since start of a chest compression is a chest compression parameter and detection of the start of the chest compression suggests the analyzation of the relative motions of the first and second motion sensor assemblies.
Regarding claims 44-55, claims 16-27 have all of the limitations as claimed.

Allowable Subject Matter
Claims 27, 39-42, and 56-60 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Centen et al. (2008/0171311), Bowes (2008/0300518), Ukawa (8,744,542) discloses a CPR assist device that utilizes accelerometer to detect motion and position. Ochs et al. (2010/0049266) discloses a CPR assist device that is able to provide feedback that compares acceleration signals detected from the motion of the device relative to signals from a force sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619